—In an action, inter alia, to enjoin the defendants from investigating and adjudicating the plaintiffs’ status as successor tenants, the plaintiffs appeal from an order of the Supreme Court, Rings County (Jones, J.), dated March 8, 2002, which, among other things, granted the defendants’ cross motion to dismiss the complaint on the ground that the claims were not ripe for review.
Ordered that the order is affirmed, with costs.
“For a challenge to administrative action to be ripe, the administrative action sought to be reviewed must be final, and the anticipated harm caused by the action must be direct and immediate” (Weingarten v Town of Lewisboro, 77 NY2d 926, 928 [1991]). Here, the matter is not ripe for judicial review as “the claimed harm may be prevented or significantly ameliorated by further administrative action” (Church of St. Paul & St. Andrew v Barwick, 67 NY2d 510, 520 [1986], cert denied 479 US 985 [1986]).
The plaintiffs’ remaining contentions are without merit. Altman, J.P., Rhausman, Luciano and Crane, JJ., concur.